DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. The instant application is a DIV of 15/643,133, now U.S. Patent No. 10,786,534, which is a DIV of 13/797,648, now U.S. Patent No. 10,272115.
2. Claims 66-81 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 66-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of treating anemia comprising:
(a) culturing a population of hematopoietic stem cells in a differentiation media comprising erythropoietin (EPO) and a recombinant fusion protein comprising a MYC polypeptide fused to a protein transduction domain, wherein culturing the hematopoietic stem cells induces differentiation of the hematopoietic stem cells to mature red blood cells (RBCs), thereby producing a population of mature RBCs, and
(b) administering to the subject the population of mature RBCs;
 wherein the mature RBCs are of a compatible blood type with the subject,
does not reasonably provide enablement for treating any disease or disorder characterized by a deficiency of anucleated RBCs, other than anemia and using ABO incompatible RBCs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses treating any disease or disorder characterized by a deficiency of anucleated RBCs using mature RBCs of any blood type.
	Whereas the nature of the invention is a method of in vitro producing mature RBCs and then administering them to treat anemia, the specification does not enable the claimed invention for its entire breadth.
	Working Examples
	The specification teaches in Example 6 the transfusion of hematopoietic stem cell-derived RBCs into immunocompromised mice which successfully treated chemically induced lethal anemia (pgs. 86-88).
	However, while the specification teaches the successful transfusion of in vitro produced mature RBCs into immunocompromised mice and which treated their chemically induced anemia, the specification does not teach the transfusion of mature RBCs into an immunocompetent patient as well as mature RBCs which are not of a computability blood type. This is significant, since while blood transfusion is a common and established practice of medical care, a mismatch in blood types can be deleterious and lethal for the treated subject. For example, Namikawa et al. (2018, CEN Case Reports, Vol. 7, pgs. 114-120) teaches:
“ABO-incompatible blood transfusion often causes acute hemolytic reaction followed by disseminated intravascular coagulation (DIC) and acute kidney injury (AKI). In a report by Kim et al., symptoms occurred in 64% of the patients who were transfused with ≥ 50 mL ABO-incompatible blood, and the mortality rate was 17% [1]. The current treatment consists of prompt discontinuation of the blood transfusion along with anti-DIC treatments, in cases of DIC.
However, there are few reports on plasma exchange therapy for ABO-incompatible blood transfusion.” (pg. 114 col. 2 lines 1-10).
	While the mature RBCs are produced from hematopoietic stem cells, this does not negate the impact of an ABO mismatch since the hematopoietic stem cells will produce mature RBCs that are A+, A-, B+, B-, AB+, AB-, O+, and O- (pg. 8 parag. 1) or mature RBCs having a rare blood type such as:

    PNG
    media_image1.png
    350
    670
    media_image1.png
    Greyscale

	Thus, the skilled artisan would find that the administered mature RBCs would need to be compatible with the subject to be treated since the hematopoietic stem cells can produce mature RBCs of any blood type since using incompatible RBCs would result in harming the subject rather than treating the subject as claimed.
	Breadth of Disease or Disorder Characterized by a Deficiency of Anucleated RBCs
	The claims recite that the disease or disorder to be treated is “characterized” by a deficiency of anucleated RBCs and the claims (72-78) list a variety of diseases and disorders in which anucleated RBCs may be deficient. However, the deficiency of anucleated RBCs is one of the symptoms of the claimed disease or disorder rather than the underlying cause. This is significant because the claims encompass treating a disease a viral disease such as Ebola or a cancer such as Burkitt’s lymphoma with only a transfusion of mature RBCs. However, as set forth in the art below, a deficiency of anucleated RBCs is not the cause, other than anemia, for the breadth of diseases and disorders embraced by the claims. In this regard, a review of the art teaches the skilled artisan that such a method of treatment as claimed would be unpredictable for its entire breadth.
	It should be emphasized that the specification provides no teaching or guidance to the skilled artisan that any nexus exists between administering mature RBCs and a treatment of any the claimed diseases or disorders, other than anemia.
	For example, De Clercq E. (2019, Chem. Asian J., Vol. 14, pgs. 3962-3968) teaches that:
“The hemorrhagic fever virus (HFV) infections, including Lassa and Ebola, that we highlighted as potential targets for antiviral agents in 1993[1] have essentially remained unchanged, and now, 27 years later, we are still awaiting the first antiviral drug(s) to be formally approved for the treatment of HFV infections. The first antiviral compound ever to be reported to be effective in the treatment of any HFV infection, that is, Lassa, that could be used at any point in the illness as well as for postexposure prophylaxis, was ribavirin.” (pg. 3963 col. 1 parag. 1 lines 1-9).
	De Clercq continues to teach that several new nucleoside analogues could be potential drug candidates for the treatment of Ebola virus (see Abstract).
	Similarly, Duraffour et al. (2017, Current Opinion in Virology, Vol. 24, pgs. 9-15) teaches that:
“Severe Ebola virus disease (EVD) may be described as a serious gastrointestinal illness leading to massive fluid (up to 10 L per day) and electrolyte losses [1,2], together with severe sepsis resulting in sequential multiorgan failures (kidneys, liver, respiratory and coagulation systems) [3–6,7**,8] and shock [9,10].” (pg. 9 col. 2 parag. 1 lines 1-6). Importantly, Duraffour teaches in Table 1 that while ABO-compatible plasma can be used, this plasma is from convalescent donors that have neutralizing antibodies towards the Ebola virus.
	Regarding neutropenia, the art teaches that the underlying causes are broad and require different treatment strategies. For example, Gibson et al. (2014, Blood, Vol. 124(8), pgs. 1251-1258) teach:
“Isolated neutropenia without concomitant anemia or thrombocytopenia is a common clinical problem seen by primary care physicians and hematologists. The etiologies of neutropenia vary from transient suppression by self-limited viral illnesses to previously undetected congenital syndromes to serious systemic diseases. The clinical significance likewise ranges from a mild laboratory abnormality with no detectable consequence to a severe disorder characterized by recurrent, life-threatening infections” (pg. 1251 col. 1 parag. 1 lines 1-8). 
	Gibson teaches the causes of neutropenia (in Table 1, below) and that treatments vary depending upon the underlying cause (pg. 1256 col. 2):

    PNG
    media_image2.png
    534
    472
    media_image2.png
    Greyscale

	Regarding treatment of Non-Hodgkin’s Lymphoma, Fanale et al. (2007, Drugs, Vol. 3, pgs. 333-350) teach that until recently, chemotherapy was the principal modality of treatment for non-Hodgkin’s lymphoma, however monoclonal antibodies have become the prevalent means by which non-Hodgkin’s lymphoma is treated (see Abstract and Table 1).
	Regarding treatment of Burkitt lymphoma, Jacobson et al. (2014, Blood, Vol. 124(19), pgs. 2913-2920) teach that “Burkitt lymphoma (BL) is an aggressive B-cell non-Hodgkin lymphoma that is almost uniformly associated with translocations involving the gene for MYC on chromosome 8. The 3 subtypes of BL, endemic, sporadic, and immunodeficiency associated,
differ from epidemiologic and clinical perspectives but may be genetically similar. Prompt administration of multiagent immunochemotherapy regimens is associated with favorable outcomes for the majority of patients” (Abstract lines 1-12).
	Jacobson continues to teach in Table 2 that a broad spectrum of chemotherapeutics is needed for the treatment of BL.
	Conclusion
	As set forth above in the art, the disease or disorder to be treated by the claimed method, while characterized by a deficiency of anucleated RBCs, requires separate and distinct method of treatment for diseases such as lymphoma, hemorrhagic fever and neutropenia. While a deficiency of anucleated RBCs may be a symptom of many diseases, this deficiency is rarely the cause, with the exception of anemia. The skilled artisan would find the claimed method of treatment unpredictable given the breadth of diseases and disorders encompassed by the claims, since while administering mature RBCs may treat one symptom of the disease, there are no teachings in the art or the specification that administering mature RBCs will treat the breadth of diseases or disorders claimed, with the expectation of anemia.
	Accordingly, the skilled artisan would require an undue amount of experimentation without a predictable degree of success to practice and use the inventio as claimed and limiting the claimed method to the scope set forth above is proper.
Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632